Citation Nr: 1508061	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions of the RO in Houston, Texas, which determined that new and material evidence had not been presented to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus. 

The Veteran testified at a February 2012 hearing before the undersigned via video conference from the RO.  A transcript of the hearing has been associated with the record. 

In March 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was returned to the Board, and in September 2013 the Board reopened the claims and remanded them for a VA examination.  The case was subsequently returned to the Board.

This case was remanded again in June 2014, and was subsequently returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). In June 2014, the Board remanded the appeal to the AOJ for additional development. Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.

Specifically, this case was previously remanded for an addendum VA medical opinion, which was obtained in June 2014, and to obtain a copy of an October 4, 2013 ear, nose and throat (ENT) treatment record that was referenced by the VA examiner who performed the September 2013 VA examination (which was signed in October 2013).  The same examiner provided the June 2014 addendum medical opinion, and again referred to the October 2013 ENT record.  

Although additional VA medical records were obtained on remand and associated with the electronic Virtual VA and VBMS files, this particular treatment record is still not on file.  This October 2013 treatment record must be obtained and associated with the file.  Stegall, supra; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

If this treatment record is unavailable, the AOJ must make a notation to this effect in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 4, 2013 VA ENT medical record referenced in the October 2013 VA examination report and in the June 2014 VA addendum medical opinion, and associate it with the electronic VBMS or Virtual VA file.

If this treatment record is unavailable, annotate the claims file to this effect.

2.  Then readjudicate these claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






